In this case the plaintiff claims that he was assaulted by all four of the defendants, causing him serious injuries. This the defendants all deny, claiming that the plaintiff was the aggressor.
A discussion of the evidence will accomplish no good purpose. *Page 313 
The defendants claim that if all of them assaulted the plaintiff the assaults did not constitute a common act, but were separate assaults of individuals for which recovery cannot be had under the allegations of the complaint. It is further claimed that there is no evidence that the defendant Sara Perugini attacked or struck the plaintiff.
I find that, while it is true that Luisa, Pasquale and Adolph Perugini actually struck and wounded the plaintiff, and Sara Perugini did not strike him, the whole affair was a common assault made by all of the defendants with a common and joint purpose; that each of the four aided and abetted the others; and that Sara Perugini, while not striking a blow, started the fight, and she and her mother followed her brothers Pasquale and Adolph a block along the street, and when the brothers caught the plaintiff, all four continued the assault upon him. The two women may not have done as much to the plaintiff as did the other two defendants, but they did all they were able. They started the fight and were present at its finish some considerable distance from their house.
   Judgment is rendered that the plaintiff recover of the defendants damages of five hundred ninety ($590.00) dollars.